Citation Nr: 0334890	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-19 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the RO originally described the issue in 
this case as one of entitlement to service connection for 
PTSD.  It was, in this way, appealed to the Board.  Yet, the 
Nashville, Tennessee RO previously denied a claim to reopen a 
previous, March 1997, Board denial of entitlement to service 
connection for PTSD in a April 2000 rating decision.  The 
veteran did not appeal this decision.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In his VA Form 9, "Appeal to Board of Veterans' Appeals," 
dated in November 2002, the veteran claimed service 
connection for Hepatitis C.  A claim to reopen the previously 
denied claim for Hepatitis C with the submission of new and 
material evidence is inferred.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
veteran's claim seeking entitlement to service connection for 
PTSD since the March 1997, Board denial of this issue.  
Notice was given to the veteran by letter dated in the same 
month.  He did not appeal this decision.

2.  The additional evidence received since the April 2000 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to decide fairly the merits of the 
claim for entitlement to service connection for PTSD.


CONCLUSION OF LAW

1.  The April 2000 rating decision declining to reopen the 
previous, March 1997, Board decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulatory 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  Because the veteran's request 
to reopen the previously denied claim of service connection 
PTSD was received prior to that date (in documents received 
by the RO in January 2001 and received as a claim for 
benefits), those regulatory provisions do not apply.

The Board is granting the veteran's claim to reopen the 
previously denied claim for service connection for PTSD.  No 
additional evidence is required to make a determination in 
this case and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
veteran.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In an April 2000 decision, the RO declined to reopen claim 
for entitlement to service connection for PTSD.  In making 
this determination, the RO observed that the previous Board 
decision denied service connection for PTSD on the grounds 
that the medical evidence failed to demonstrate that the 
veteran had been diagnosed with PTSD.  Accordingly, service 
connection could not be granted.  At the time of the April 
2000 rating decision, the medical evidence of record 
reflected diagnoses of generalized anxiety, major depression, 
and possible sub-diagnostic PTSD.  The RO noted that while 
the veteran had provided statements giving information about 
his stressors, the medical evidence still did not establish 
that he had been diagnosed with PTSD.

Hence, the RO concluded that it could not reopen the 
previous, March 1997, Board denial.

The veteran requested a hearing before the local hearing 
officer at the RO in a May 2000 statement.  The RO duly 
scheduled him for a hearing in November 2000 and gave notice 
in an October 2000 letter which was mailed to the address 
contained in the May 2000 statement.  The veteran failed to 
report.  The veteran did not submit a notice of disagreement 
or any other statements that could be construed as a notice 
of disagreement to the April 2000 rating decision.  The April 
2000 RO decision thus became final.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran filed his claim to 
reopen the previously denied decision in January 2001.

In the instant case, the Board finds that evidence submitted 
since the April 2000 rating decision provides a sufficient 
basis to reopen the previously denied claim.  This evidence 
includes private medical records dated from June 1999 to May 
2001, and a VA examination report dated in April 2002.  The 
private medical reports show treatment for and a diagnosis of 
PTSD by Lane M. Cook, M.D., the veteran's private treating 
physician.  Dr. Cook's December 2000 entry further relates 
the PTSD etiologically to stressors the veteran avers he 
experienced in Vietnam:

I (Dr. Cook) pointed out that [the 
veteran] does meet DSM-IV criteria for 
PTSD in my opinion.  He certainly had 
combat trauma (criteria A); he was 
subjected to a rocket attack, ran to 
bunkers and saw men killed left and right 
of him.  He said about 20 men were killed 
and wounded and this happened twice in 2 
weeks.  He does dream about this attack 
or other firefights.  He does avoid 
situations which reminds him of Viet Nam.  
He avoids situations in which he feels 
closed in.  He has problems staying 
asleep, has problems concentrating, does 
have a restricted range of affect.

The April 2002 VA examination report also shows a diagnosis 
of PTSD related to stressors the veteran reported he 
experienced in Vietnam.  The veteran reported distressing, 
intrusive memories occurring daily and involving 

... taking on a lot of mortar and rocket 
rounds while [the veteran] was in base 
with the accompanying scouring around for 
bunkers or hitting the deck so he is not 
killed or injured.  He also said that was 
when he saw the most number of casualties 
with people being blown away right next 
to him or severely wounded.  He also 
notes that having to load these wounded 
and dead bodies on to the copters or 
trucks was a very distressing thing for 
him.  He also did some combat patrols, 
which were very stressful as well, but 
actually saw less causalities on those 
than he did in base.

The examiner diagnosed chronic PTSD, noting that he had 
reviewed the veteran's records and opining that the illness 
was related to the veteran's service in Vietnam.

The record now contains two diagnoses of PTSD, in which both 
physician and examiner find that the PTSD is related to 
stressors the veteran reported experiencing while on active 
service in Vietnam.  Hence, this evidence is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim.

Thus, the Board finds that evidence submitted since the April 
2000 RO decision provides a basis to reopen this claim.  
However, the evidentiary record lacks verification of the 
veteran's service in combat and, in the alternative, 
verification of the averred inservice stressors.  Hence, the 
Board finds that further development is required to fairly 
adjudicate this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for PTSD.  However, as indicated above, the Board 
finds that remand to the agency of original jurisdiction for 
additional development is required as to this issue.  The 
issue of entitlement to service connection for PTSD, will be 
the subject of a later decision.


ORDER

New and material evidence having been received, the previous 
denial to reopen the previously denied claim for entitlement 
to service connection for PTSD is reopened.  To that extent 
only, the claim is granted.




REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for PTSD.  The Board has 
reviewed the records and finds that additional development is 
necessary before appellate action may be completed.

In February 2002, the RO attempted to verify the veteran's 
reported stressors with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  A response has not 
apparently been received to date.  Notwithstanding, the Board 
points out that the record now contains a diagnosis of PTSD 
related to the veteran's reported stressors.  In addition, 
the veteran submitted a buddy statement, dated in November 
1999, proffered by an eyewitness to the rocket and mortar 
attacks the veteran avers he experienced.  Finally, the 
record contains a memorandum from the service department, 
dated in March 1972, that reports the award of the Army 
Commendation Medal to a number of individuals for 
"meritorious service in connection with military operations 
against a hostile enemy force in the Republic of Vietnam."  
The veteran's name appears on the list of awardees.

Verification of the veteran's averred stressors must again be 
attempted.  Moreover, his entire personnel file must be 
obtained, to include the citation and supporting documents 
for the afore-mentioned Army Commendation Medal and any other 
unit or individual awards that may have been awarded the 
veteran.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV v. Sec'y of VA.  The Federal Circuit found 
that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist and to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should obtain the veteran's 
entire personnel record (or "201 
file").  In particular, the RO should 
request that the service department 
provide copies of the citation of the 
Army Commendation Medal awarded to the 
veteran with any and all supporting 
documentation for the award.  In 
addition, the RO should ask the service 
department to verify whether there are 
any other unit or individual awards the 
veteran is entitled to based on the time 
of service he had with HHT 2nd Squadron, 
11th Armored Cavalry Regiment from 
October 1971 to March 1972.  

3.  If the service personnel records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

4.  The RO should request the USASCRUR 
provide any available information which 
might corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 part 
3, chapter 5, paragraph 5.14.  The RO 
should provide USASCRUR with a 
description of the averred stressors, 
using the information the veteran has 
already provided, and the buddy statement 
submitted in November 1999.  The letter 
should request information about the 
veteran's stressors, including, but not 
limited to, the following information:
?	Participation in combat while 
assigned as vehicle repairman with 
HHT 2nd Squadron, 11th Armored 
Cavalry Regiment from October 1971 
to March 1972
?	Duty as a stretcher bearer while 
assigned to HHT 2nd Squadron, 11th 
Armored Cavalry Regiment
?	Mortar and rocket attacks on the 
base unit for HHT 2nd Squadron, 11th 
Armored Cavalry Regiment, including 
the following:
o	Participation in and attacks 
during operations in Cu Chia
o	Attacks at a base in Phu Loa in 
October 1971 and again in or 
around November to December 
1971
o	An attack on a helicopter pad 
near the base in or around 
February 1972-the operation 
called something like Fiddler's 
Green or Phyllis Green
?	The TAD assignment of the veteran's 
witness, [redacted] or 
[redacted] (spelling unverified) from 
40th Signal Battalion, 1st Sig. to 
HHT 2nd Squadron, 11th Armored 
Cavalry Regiment in approximately 
September 1971

If necessary, the RO should request that 
the veteran augment the information that 
he has already provided.

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Unit 
Histories, Lessons Learned/Operating 
Reports, Morning Reports, After Action 
reports, and other such reports which 
could be used to verify daily personnel 
actions from National Personnel Records 
Center.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



